Decree affirmed. The board was not obliged to accept the employee’s contention that one or more of his several hernias or any disability therefrom arose out of a fall against a steam table while he was at work. There was evidence that a medical examination ten days before the fall revealed hernia and that another examination the day after the fall disclosed no black and blue marks and showed that the employee’s condition was the same as before the fall. The employee had the burden of proof. Even if other evidence would have warranted findings in the employee’s favor, the issues were issues of fact, and the findings against the employee must stand. Amon’s Case, 315 Mass. 210, 214-215. Flaherty’s Case, 316 Mass. 719, 722. Roney’s Case, 316 Mass. 732, 734. Amello’s Case, 320 Mass. 347. Chapman’s Case, 321 Mass. 705, 707.